UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7297


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN LAVOUR TWITTY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:98-cr-00826-CMC-1;
0:15-cv-02797-CMC)


Submitted: March 21, 2019                                         Decided: April 3, 2019


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel C. Leonardi, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon,
United States Attorney, Kathleen Michelle Stoughton, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Lavour Twitty appeals the district court’s order dismissing his 28 U.S.C.

§ 2255 (2012) motion as untimely filed. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Twitty, Nos. 0:98-cr-00826-CMC-1; 0:15-cv-02797-CMC (D.S.C.

Nov. 20, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2